Title: Abigail Adams Smith to John Quincy Adams, 22 July 1786
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      July 22d 1786—Wimpole Street London
     
     I have also to sollicit your Pardon my Dear Brother for haveing so long delayd writing you. I know that you will overlook it and forgive me. You are not at this time uninformd of the change which has taken place in our family, tho I have till now been silent my pen has lain unemploy’d from the 29th of April to this day. At present your Sister is settled in Wimpole Street about half a mile from Grosvenor Square. I suppose Mamma will inform you of every particular that you may wish to be informd of, and I will indeavour for the future to take up, the thread of my discourse from the 22d of july, and continue to forward to you the subject of my reflections.
     
     My friend will write you by this Conveyance, and you must continue to favour me with your daily journal with as much freedom as ever, for your sister is not alterd, only in Name. She feels if possible an additionl attachment to her family, and more sollicitous to promote the pleasure and happiness of each individual of it, and more interested in what may concern them. I have to acknowledge the receipt of your N 13 14 15 by Clallihan, and to assure you that they gave me great pleasure.
     We were very glad to hear that you had entered Colledge, and I can easily excuse you for not writing when you had so important a work to accomplish. Persevereance with judgment with affect what ever you wish, that lies within your own ability. Yours will I hope be directed to important and usefull objects to those which will render persevereence Loudable. Many of the Customs at the University must undoubtedly appear to you ridiculous, and the manners of the Governors, unnecessary. It is a misfortune that People so often mistake the means, of promoting their importance and dignity but it is the case in almost every class of Men. They attend to triffles, more than to greater objects and often by such mistaken means destroy every particle of that, which they are so anxiously sollicitous to Support. I have ever thought that dignity exists in the mind and where it is not implanted by nature I am inclined to beleive all the forms and rigid formalities that can be invented by Pride and folly can never be mistaken by the least discerning for that, divine principle, possessd by a few. I have seen, an affectation of dignity very often, but I have never seen but very few, who possessd the real principle. You will I hope persevere in your resolution to pay all proper respect to every Govenor of the University, and tho to me you write with all possible Liberty you should be upon your guard, to others, especially in Colledge where your example would have weight, be injurious to others were You to fail. I do not at all wonder at your observations.
     The Death of Charles Warren must have been very distressing to Mrs W—— particularly. I think he was the flower of the family. I am sorry for their misfortunes in every way. Winslow’s Conduct must be the greatest affliction to them. Charles Storer has I think addopted the most eligable plan he could and his friend must approve him, but I doubt whether he is active and determined enough to overcome the Hardships and inconveniences to which he must be subjected. But I hope he will, for he is a very worthy Youth.
     Before I proceed further I must notice that part of your letter when you tell me you are learning the flute. This my Brothers gave me great uneasiness, and permit me to intreat of you not to continue the use of it. You may be assurd that it is extremely injurius to healhts. The first Complaints of Chareles W arrose from playing upon the flute. I must beg of you to lay it aside and to persuade your Brothers should they be so unwise as to use it to do so likewise. Charles would be more certain to receive injury than you or Thomas, but I hope you will all be persuaded to desist. It will be too Late when you feel the ill affects of it as you most certainly will, ere long.
     I thank you for the vrces inclosed pray who is Delia a real or, feignd, Character. The verse is smooth and the sentiments just. I shall be pleased whenever you favour me with your productions. I think it is a pleasing amusement and I dont see any disadvantages arrising from it, provided you do not spend to much time or steal a little from more important studies which I dare say you will not.
     
     
      July 22d.
     
     Mr Randall arrived last Saturday nigt. He left Mr Lamb at Madrid. They went to Algiers but the Dey would not see them. After spending 6 days there they Left it and returnd. Congress have not appropriated money enough for the purpose of Buying a peace. Mr R— is for Building ships and makeing War on them. Mr Barclay, the last account were from Macadore, about an hundred miles from Fez the seat of the Emperior of Morroco, from whom Mr B had received Mules and a Guard to Conduct him to Fez. The E— is represented as a very benevolent Good Man. Mr B, is much pleased with his excurssion. Tis a pitty his motions were not a little quicker.
     Mr R, will I suppose be married and go soon to N Y.
     I have mentiond to you the Turkish Tripoline Ambassador. He made me a vissit the other day, he is very oald, and seems to be honnest and good, in his Way. By Dr Gordon I was surprized not to hear from you. He has been to see us twice and looks as meek, as Moses. I think he is really to be pittyd, for really I dont see but his prospect is nothing less than wretchedness. In leaving America he has shewn great want of judgment, for he finds that he cannot print his History here without beeng Liable to procecution, and I suppose he placed all his dependance upon that prospect of Publishing it. He has already I heard from Dr Price been abused and insulted by one of his own Brotherhood, in a Coffe House where the dissenting Ministers meet every Tuesday.
     
     Indeed I think his situation must be distressing. Mr Ramseys History of the Revolution in south Carolina, which is thought to be an impartial and well written Book, does not sell, here, and the Bookseller dare not offer it for sale. In short nothing respecting america nor any body or any thing from America, is esteemd or respected in this Country excepting by a few very few individuals. I think the sooner we get out of the Country the Better and I am very sure the sooner we return to America the happier for our family, but Congress are so slow in their motions and somany months and years, employd without affecting any thing, that tis enough to tire our patience. Ship after Ship arrives, and no letters nor no news. Pappa has written I am sure quires of Paper to Congress since his residence here, and, all he has yet got in answer is an acknowledgement from Mr J— of the receipt of letters of Such and such dates. We are expecting the June packet every day but whether it will bring any thing worth knowing is very uncertain. This has you know been the Case ever since Pappa has been in Europe, and so I suppose it will continue, this is entree nous. You have doubtless heard of Mr Humphriess arrival, and of Mr and Mrs Roggerss.
     
     
      23d
     
     Pappa has bought the Books you desird for and sends them by this Conveyance. Mr Appleton is going home. I beleive I shall give him my Letters. He is to dine to day with us in Grosvenor Square, with several other persons, amongst the No, is one singular Character, a Major Langbornn from Virginia, who has, spent these two years in walking over Europe, and in making his observations upon, every Class of Men, their Manners Customs &c—from le Roy sur le throne, to the lowest of his subjects. He appears to be a sensible Man, and from his appearance and Conversation you would not suspect him of such an eccentricity of Character. He has been here about a week, and has dined with us, several times at Grosvenor Square, where we are almost every day.
     Tomorrow we are going 25. miles out of Townn to visit Mr Brant Hollis, Nephew to the Gentleman so well known in your Universsity. He is an agreeable pleasant oald Bachelor, and we promise ourselves much pleasure from the excursion. The partty Consists of Pappa and Mamma Mr Bridgen Mr S, and your sister. While I am there or upon my return I will give an account of it.
     I requested you some time since in one of my letters to send me a lock of your Hair. I now repeat it and desire you to add to it a lock of each of my Brothers, dont neglet it, but by the 1st opportunity after the receipt of this, inclose them to me done up like yourself in three seperate papers—and remember it is the first request made You by your sister
     
      A S
     
    